19-23480-rdd       Doc 193    Filed 04/24/20 Entered 04/24/20 12:43:26           Main Document
                                          Pg 1 of 12



BOND, SCHOENECK & KING, PLLC
350 Linden Oaks, Third Floor
Rochester, New York 13202
Tel: (585) 362-4700
Fax: (585) 362-4759
Email: ipalermo@bsk.com
Ingrid C. Palermo, Esq.
Attorneys for Paychex, Inc.


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      Telephonic Hearing Date:
 In re:                                                               April 29, 2020

 J.P.R. MECHANICAL INC. et al.,                                       Time: 10:00 a.m.

                                                    Debtors.          Chapter 7
                                                                      (Jointly Administered)

                                                                      Case No. 19-23480




    OPPOSITION TO TRUSTEE’S MOTION TO ENFORCE THE AUTOMATIC STAY AS AGAINST
                     PAYCHEX, INC. AND GRANT RELATED RELIEF

          Paychex, Inc. (“Paychex”), by and through its counsel, Bond, Schoeneck & King, PLLC,

files this objection (“Objection”) to the Trustee’s Motion to enforce the Automatic Stay As Against

Paychex, Inc. and Grant Related Relief (“Motion”), and respectfully states as follows:
19-23480-rdd       Doc 193     Filed 04/24/20 Entered 04/24/20 12:43:26          Main Document
                                           Pg 2 of 12



                                      STATEMENT OF FACTS

   1. Paychex is a provider of payroll, human resource and benefits outsourcing services for

small to medium-sized businesses.1 J.P.R. Mechanical Services, Inc. and J&G Group, Inc.

(“Debtors”) entered into Major Market Services Agreements with Paychex (the “Contracts”) in

2013 and 2014, respectively. Pursuant to the Contracts, Paychex agreed to process Debtors’

payroll based solely on information provided by Debtors to Paychex; prepare payroll checks drawn

on Debtors’ bank account or as otherwise directed by Debtors; prepare payroll reports for each

payroll processed by Debtors; and provide the payroll reports, checks and/or payroll check stubs

to Debtors for review and distribution. The Contracts further provided that Paychex “will process

Electronic Fund Transfer (EFT) transactions, one or more banking days prior to Debtors’ check

date, for such amounts as are necessary to pay Debtors’ employees. Such amounts are to be held

in an account established by Paychex until Client’s check date, when funds shall be deposited to

employee accounts as specified.” Both Contracts provide that “in the event of a Client default,

Paychex may, at its sole option, terminate the agreement, or a portion thereof, without notice.”

Finally, both Contracts include a provision relating to the “Preview Hosting Service,” which

provides that “Paychex will provide a hosting environment for Client to access the Paychex

Preview software application (“Preview”) through the Internet using a third party application as

an alternative to installing Preview on Client’s computer. Upon termination of the Preview




   1
       The factual background of this case is contained in the Affirmation of Michelle C. Stachura

   (“Stachura Affirmation”), filed along with this opposition and specifically incorporated herein,

   or based upon the personal knowledge of the undersigned.


                                                 2
19-23480-rdd     Doc 193     Filed 04/24/20 Entered 04/24/20 12:43:26            Main Document
                                         Pg 3 of 12



Hosting Service or the Agreement, (i) Paychex will provide Client a copy of Client’s payroll data

stored in the hosted environment and a copy of the then current Preview software and (ii) Client

will continue to have access to Preview and Client’s payroll data for fourteen (14) days.” See,

Stachura Affirmation.

   2. Consistent with the Contracts and the parties’ longstanding relationship, the Debtors called

in their payroll to Paychex on Wednesday, August 14, 2019 for payment to employees by direct

deposit on August 15, 2019. The payroll was a typical payroll and totaled approximately $140,000.

Paychex contacted the Debtors’ bank to initiate a debit to fund payroll and, consistent with past

practices, processed the Debtors’ payroll, making direct deposits into the Debtors’ employees’

bank accounts. Debtors filed for Chapter 7 bankruptcy the following day on Friday August 16,

2019 (“Petition Date”). On Monday August 19, 2019, Paychex learned that the debit from the

Debtors’ bank account was reversed and as a result, Paychex had funded over $140,000 of the

Debtors’ wage liability. On August 19, 2019, upon learning of the bankruptcy, Paychex’s

Bankruptcy and Loss Portfolio Manager, Michelle Stachura, spoke with Dawn Kirby, Esq., the

Debtors’ bankruptcy attorney, who advised that she (Ms. Kirby) had no information about the

payroll. Later that day, Ms. Kirby advised Ms. Stachura by e-mail that she “spoke to the Trustee’s

counsel about authorizing payroll release” and that counsel “is speaking with the Trustee to get an

answer.” See, Stachura Affirmation.

   3. Thereafter, to mitigate damages, Paychex was able to reverse some of the payroll direct

deposits and did not pay any withholdings. The outstanding balance due to Paychex for this eve of

bankruptcy debt is $63,917.14. Pursuant to the express terms of the “Client default” provisions,

both Contracts were breached upon the Debtors’ non-payment, and were rejected under the

Bankruptcy Code on October 15, 2019.        As a result of the breach and ultimate rejection the
                                                3
19-23480-rdd      Doc 193     Filed 04/24/20 Entered 04/24/20 12:43:26            Main Document
                                          Pg 4 of 12



Contracts were terminated and Paychex’s duties under the Contracts, including issuance of W-2s

for Debtors’ employees, ceased. See, Stachura Affirmation.

    4. On September 12, 2019, Paychex filed its notice of appearance and demand for service of

process in the J&G Group Inc, 19-23482, case. [Dkt No.22]

    5. Paychex’s counsel had its first substantive contact with the Trustee’s law firm when on

October 3, 2019, Paychex filed a Limited Objection and Reservation of Rights to the Trustee’s

Motion to Approve Stipulation Between the Trustee and Dime Community Bank [Dkt. No 76].

This objection detailed the contractual relationship and breach of contract by the Debtors. On

October 16, 2019, the trustee’s counsel and the undersigned had a telephone conversation

regarding the Limited Objection and ultimately resolved the Objection.

    6. Several months thereafter, the Trustee’s counsel asked if Paychex could prepare the W2

and other tax filings for the Debtors and the cost thereof. Paychex indicated that it could prepare

the documents and quoted Trustee’s counsel the cost of preparing those documents. Trustee’s

counsel indicated that the cost was too high and did not engage in any further negotiations.

    7. Subsequently, Trustee’s counsel asked this Court for intervention in this matter. As a result

of the conference with this Court, Paychex provided the Trustee’s counsel with the name of the

individual who would have been in possession of the payroll records and how those records were

sent to that individual.

                                              Motion

    8. The Trustee has requested that this Court find Paychex in violation of the automatic stay

for failing to turn over property of the Debtors’ estate. The Trustee also claims that she did not

have any knowledge of the contract between the debtors and Paychex prior to October 15, 2019,

the date by which the Contracts were rejected as a matter of law.
                                                 4
19-23480-rdd     Doc 193       Filed 04/24/20 Entered 04/24/20 12:43:26              Main Document
                                           Pg 5 of 12



   9. Finally, the Trustee seeks to have Paychex turn over documents pursuant to Rule 2004 that

Paychex previously provided to the Debtors, and even though the Trustee rejected the Contracts

between the Debtors and Paychex, removing any obligation that the Paychex has to perform any

additional services under those Contracts.

                                             Opposition

   10. Simply put, this Court is asked to determine what rights a trustee can assert after she has

rejected an executory contract and what obligations a third party has once that contract is rejected.




Contract Rejection

   11. 11 U.S.C. § 365 (“Section 365”) provides that a trustee can assume or reject executory

contracts.

               (a) Except as provided in sections 765 and 766 of this title and in
               subsections (b), (c), and (d) of this section, the trustee, subject to
               the court’s approval, may assume or reject any executory contract
               or unexpired lease of the debtor.

11 U.S.C. § 365(a)(2020).

   12. Section 365(d)(1) specifically provides that in a chapter 7 case, if the trustee does not

assume or reject an executory contract within 60 days the contract is deemed rejected.

               (d)(1) In a case under chapter 7 of this title, if the trustee does not
               assume or reject an executory contract or unexpired lease of
               residential real property or of personal property of the debtor
               within 60 days after the order for relief, or within such additional
               time as the court, for cause, within such 60-day period, fixes, then
               such contract or lease is deemed rejected.

11 U.S.C. § 365(d)(1)(2020).



                                                  5
19-23480-rdd     Doc 193      Filed 04/24/20 Entered 04/24/20 12:43:26             Main Document
                                          Pg 6 of 12



   13. The Debtors’ Petition Date was August 16, 2019, and as a result the Contracts were rejected

by the Trustee as a matter of law on October 15, 2019.



Knowledge of the Contract is no Defense / Excuse

   14. The Trustee claims that she did not know of the Contracts in what appears to be an attempt

to be relieved of the consequences of rejecting the Contracts. Case law is clear that a trustee has

the duty to investigate the affairs of a debtor and any claim that a trustee may try to make that she

did not have knowledge of a contract is irrelevant. Paychex was in communication with Debtors’

counsel regarding the reversal of funding the payroll. Debtors’ counsel represented that she was

in communication with the Trustee regarding the payroll issues. Paychex filed a notice of

appearance in these cases on September 12, 2019. Furthermore, Paychex filed opposition to the

Trustee’s motion to sell assets on October 3, 2019 and spoke to the Trustee’s counsel on October

16, 2019 about the Contracts. Paychex’s participation in these cases should have put the Trustee

on notice of the Contracts.

   15. Ultimately, the Trustee’s claim is irrelevant because lack of knowledge does not undo the

consequences of allowing a contract to be rejected as a matter of law. The Fifth Circuit Court of

Appeals has addressed this issue. Just because a debtor does not list an executory contract, it does

not change the fact that an executory contract is deemed rejected 60 days after a petition date

pursuant to Section 365(d)(1). A trustee has the duty to determine whether any executory contracts

exist. Once the contract is rejected it is no longer property of the estate. See, RPD Holdings,

L.L.C. v. Tech Pharm. Servs (In re Provider Meds, L.L.C.), 907 F.3d 845 (5th Cir. 2018).




                                                 6
19-23480-rdd       Doc 193      Filed 04/24/20 Entered 04/24/20 12:43:26               Main Document
                                            Pg 7 of 12



      16. Even if Paychex’s affirmative actions in making the Contracts known, did not put the

Trustee on notice of the Contracts, it does not matter, the Trustee has the affirmative duty to

investigate the assets, including contracts, of the estate.



The Contract and State Law determine the Rights of the Parties once a Contract is Rejected

      17. The next issue to address is if an executory contract is rejected where does that leave the

parties. The United States Supreme Court has clearly stated that when an executory contract is

rejected it is considered a pre-petition breach of that contract. Mission Prod. Holdings v.

Tempnology, LLC, 139 S. Ct. 1652,1661-62 (2019):

                 Rejection “constitutes a breach of [an executory] contract,” deemed
                 to occur “immediately before the date of the filing of the petition.”
                 Or said more pithily for current purposes, a rejection is a breach.
                 And “breach” is neither a defined nor a specialized bankruptcy term.
                 It means in the Code what it means in contract law outside
                 bankruptcy. See Field v. Mans, 516 U.S. 59, 69, 116 S. Ct. 437, 133
                 L. Ed. 2d 351 (1995) (Congress generally meant for the Bankruptcy
                 Code to “incorporate the established meaning” of “terms that have
                 accumulated settled meaning” (internal quotation marks omitted)).
                 So, the first place to go in divining the effects of rejection is to non-
                 bankruptcy contract law, which can tell us the effects of breach.

Id.

      18. The United States Supreme Court has also made it clear that the estate is not entitled to

more what a contract provides. Specifically, an estate’s property rights do not expand just because

a contract is rejected, and a trustee cannot recapture rights it gave up when rejecting a contract.

                 Section 365 reflects a general bankruptcy rule: The estate cannot
                 possess anything more than the debtor itself did outside bankruptcy.
                 See Board of Trade of Chicago v. Johnson, 264 U.S. 1, 15, 44 S. Ct.
                 232, 68 L. Ed. 533 (1924) (establishing that principle); §541(a)(1)
                 (defining the estate to include the “interests of the debtor in
                 property” (emphasis added)). As one bankruptcy scholar has put the
                 point: Whatever “limitation[s] on the debtor’s property [apply]

                                                    7
19-23480-rdd     Doc 193      Filed 04/24/20 Entered 04/24/20 12:43:26             Main Document
                                          Pg 8 of 12



               outside of bankruptcy[ ] appl[y] inside of bankruptcy as well. A
               debtor’s property does not shrink by happenstance of bankruptcy,
               but it does not expand, either.” D. Baird, Elements of Bankruptcy
               97 (6th ed. 2014). So if the not-yet debtor was subject to a
               counterparty’s contractual right …, so too is the trustee or debtor
               once the bankruptcy petition has been filed. The rejection-as-breach
               rule (but not the rejection-as-rescission rule) ensures that result. By
               insisting that the same counterparty rights survive rejection as
               survive breach, the rule prevents a debtor in bankruptcy from
               recapturing interests it had given up.

Id at 1663.

   19. Even though it predates the United States Supreme Court’s recent ruling, Second Circuit

precedent is consistent with that ruling and once a contract is rejected a party has no further

obligation to perform under a contract. The Trustee could have forced Paychex to perform under

the Contracts, but instead, the Contracts were rejected which absolves Paychex from any

responsibility under the Contracts. The Debtors and/or Trustee cannot compel Paychex to perform

under an executory contract after rejection. The Second Circuit has explained that Section 365 by

giving debtors the opportunity to assume or reject executory contracts, vests in them a choice

between forcing a party to do business with the debtor and alleviating the debtor of continuing

contract obligations. Chateauguay Corp. v. LTV Steel Co. (In re Chateauguay Corp.), 10 F.3d

994, 994-95 (2d Cir. 1993) (quoting Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303,

1310 (5th Cir. 1985) (“The main purpose of Section 365 is to allow a debtor to reject executory

contracts in order to relieve the estate of burdensome obligations while at the same time providing

‘a means whereby a debtor can force others to continue to do business with it when the bankruptcy

filing might otherwise make them reluctant to do so.’”); see also Wechsler v. Hunt Health Sys. (In

re Towers Fin. Corp.), 1999 U.S. Dist. LEXIS 8944 (S.D.N.Y. 1999). When an executory contract




                                                 8
19-23480-rdd     Doc 193      Filed 04/24/20 Entered 04/24/20 12:43:26            Main Document
                                          Pg 9 of 12



is rejected, it is “deemed breached by the debtor as of the date prior to the debtor’s bankruptcy

filing.” Wechsler, 1999 U.S. Dist. LEXIS 8499 at *56.

   20. Following the United States Supreme Court’s directive, we look to New York Law. Under

common law, the breach of contract by one party relieves the other party of its obligation to

perform. Wechsler v. Hunt Health Sys., 330 F. Supp. 2d 383 (S.D.N.Y. 2004). “[A] party’s failure

to pay pursuant to a contract excuses the other party’s obligation to further perform.” Id. (quoting

Franklin Pavkov Constr. Co. v. Ultra Roof, Inc., 51 F. Supp. 2d 204, 215 (N.D.N.Y. 1999); see

also NAS Electronics, Inc. v. Transtech Electronics PTE Ltd., 262 F. Supp. 2d 134 (S.D.N.Y. 2003)

(“Under New York law, when one party has committed a material breach of a contract, the non-

breaching party is discharged from performing any further obligations under the contract, and the

non-breaching party may elect to terminate the contract and sue for damages.”).

   21. By rejecting the Contracts with Paychex, the Trustee gave up all rights under the Contracts

and cannot compel Paychex to perform under those Contracts.



Paychex Did Not Violate the Stay as it does not have Property of the Estate

   22. The Trustee asks this Court to find Paychex in violation of the automatic stay. Although

not specific, the Trustee apparently claims that Paychex is exercising control over property of the

estate. As discussed in the Stachura Affirmation, Paychex has at best a copy of the Debtors’

payroll records, and not the records themselves. Furthermore, Paychex has provided the Trustee

the names of the individual who created and maintained the Debtors’ payroll records so that the

Trustee could ask that individual where the records are located, or even look at the computer and

papers records of that individual. These are clearly not the actions of an entity exercising control

over the Debtors’ books and records.
                                                 9
19-23480-rdd      Doc 193     Filed 04/24/20 Entered 04/24/20 12:43:26              Main Document
                                          Pg 10 of 12



   23. As discussed above, the Trustee gave up any rights the estate had under the contract and

the claim that Paychex is violating the automatic stay is an attempt to force Paychex to provide the

services under the rejected contract.



Rule 2004 Should Not Be Used to Force a Party to Perform Under a Rejected Contract

   24. The Trustee’s request to have Paychex turn over documents pursuant to Federal Rules of

Bankruptcy Procedure Rule 2004 (“Rule 2004”) is nothing more than an attempt to force Paychex

to perform under the rejected Contracts.

   25. Rule 2004 allows for the examination of any entity “to assist a party in interest in

determining the nature and extent of the bankruptcy estate, revealing assets, examining

transactions and assessing whether wrongdoing has occurred.” In re Transmar Commodity Grp.,

No. 16-13625-JLG, 2018 Bankr. LEXIS 2473 at *10 (Bankr. S.D.N.Y. Aug. 17, 2018) (Garrity,

J.) (quoting In re Recoton Corp., 307 B.R. 751, 755 (Bankr. S.D.N.Y. 2004) (Gropper, J.)). The

subject matter of examination is broad and includes “any matter which may affect the

administration of the debtor’s estate. Id. at *11. “Third parties are subject to examination . . . ‘if

they possess knowledge of the debtor’s acts, conduct, or financial affairs which relate to the

bankruptcy proceedings.’” Id. (quoting In re Bennett Funding Grp., Inc., 203 B.R. 24, 28 (Bankr.

N.D.N.Y. 1996)).

   26. Courts have discretion with respect to granting or denying requests for discovery under

Rule 2004. In re Transmar Commodity Grp., 2018 Bankr. LEXIS 2473 at *11 (citing In re

SunEdison, Inc., 562 B.R. 243, 249 (Bankr. S.D.N.Y. 2017) (Bernstein, J.)). However, the court

must first make a finding of good cause before granting discovery. Id. (citing In re Madison

Williams and Co., LLC, No. 11-15896, 2014 Bankr. LEXIS 50 (Bankr. S.D.N.Y 2001) (Gropper,
                                                 10
19-23480-rdd      Doc 193     Filed 04/24/20 Entered 04/24/20 12:43:26              Main Document
                                          Pg 11 of 12



J.)). The party seeking discovery must demonstrate that the exam is necessary to establish a claim

or that the denial of discovery would cause the party undue hardship or injustice. Id. at * 12 (citing

ePlus, Inc. v. Katz (In re Metion, Inc.), 318 B.R. 263, 268 (S.D.N.Y. 2004)). Only after that burden

is met must the bankruptcy court balance the competing interests of the parties, weighing the

relevance and necessity of the information sought. Id. (citing In re Drexel Burnham Lambert Grp.,

123 B.R., 702, 712 (Bankr. S.D.N.Y. 1991)). Courts are to consider, inter alia, the parties’ relative

access to relevant information, the importance of discovery, the burden and expense of discovery

and whether that burden outweighs likely benefits. Id. at *13 (citing Fed. R. Civ. P. 26). Here,

the Debtors have the information, the burden on Paychex forcing it to perform under a rejected

contract outweighs the benefit of expedience and ease.

   27. Courts regularly deny Rule 2004 discovery among parties that are subject to an adversary

proceeding or contested matter. In re Transmar Commodity Grp., 2018 Bankr. LEXIS 2473 at

*15 (citing In re Recoton Corp., 307 B.R. at 755). Even if no adversary proceeding is pending,

discovery by a trustee of a target of such litigation may be improper if Rule 2004 discovery is

meant to avoid the more stringent discovery rules applicable in an adversary proceeding such as

those in Fed. R. Bankr. P. 7026. Id. The Trustee has filed a motion against Paychex and as such

the parties are engaged in litigation and Rule 2004 discovery is inappropriate.

   28. In Transmar, the court made a specific finding that the third party was the only viable

source of the information the trustee needed consisting of internal communications not shared with

the debtor. Still, the court limited the types of information ordered disclosed to what it found

relevant to reduce the burden to the third-party.

   29. In our case, Paychex is not the only viable source of discovery. The Debtors have the

affirmative duty to provide the Trustee with their tax returns and payroll records, and Paychex has
                                                    11
19-23480-rdd     Doc 193      Filed 04/24/20 Entered 04/24/20 12:43:26              Main Document
                                          Pg 12 of 12



told the Trustee who to ask for the records. Paychex may be the easiest source of discovery, but

Paychex is not a fiduciary of the Debtors and under the terms of the rejected Contracts it is the

Debtors’ responsibility to comply with all federal and state laws.

   30. Ultimately, this request under Rule 2004 is nothing more than an attempt to force Paychex

to perform under the rejected contracts. To grant the Trustee’s motion for discovery would be an

injustice under the facts and circumstances of this case.

     WHEREFORE Paychex respectfully requests that the Motion be denied, and that Paychex

be granted such further and equitable relief as to this Court seems just and proper.



Dated: April 24, 2020
       Rochester, New York                            Respectfully submitted,
                                                      BOND, SCHOENECK & KING, PLLC


                                              By:            /s/ Ingrid C. Palermo
                                                      Ingrid C. Palermo, Esq.
                                                      350 Linden Oaks, Third Floor
                                                      Rochester, New York 13202
                                                      Tel: (585) 362-4700
                                                      Fax: (585) 362-4759
                                                      Email: ipalermo@bsk.com

                                                      Attorneys for Paychex, Inc.




                                                12
